Citation Nr: 0829067	
Decision Date: 08/27/08    Archive Date: 09/04/08	

DOCKET NO.  04-43 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from September 1961 to 
January 1966.  There was no foreign, sea, or combat service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which found that the veteran had not 
submitted new and material evidence sufficient to reopen a 
previously denied claim.  The Board will grant the appeal 
insofar as reopening the claim, but it must then be remanded 
for additional evidentiary development to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A claim for service connection for a back disability was 
denied by the RO in June 1966, and the veteran was notified 
of this decision and his appellate rights and he did not 
appeal, and that decision became final.

2.  Since the time the veteran applied to reopen this claim 
in January 2004, additional service medical records were 
located and added to the claims folder which address and 
discuss treatment for low back symptoms including 
hospitalization for complete bed rest and this evidence is 
certainly both new and material to the veteran's claim.  




CONCLUSION OF LAW

Additional service medical records relevant to the veteran's 
claim for service connection for low back disability were 
received during the pendency of the appeal, they are both new 
and material, and the claim is reopened.  38 U.S.C.A. 
§§ 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. §§3.156(a), 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  The Veterans Claim Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  Although 
the veteran was provided VCAA notice in March 2004, prior to 
the issuance of the rating decision now on appeal from May 
2004, this notice failed to include the specificity 
requirements for reopening claims on the basis of new and 
material evidence consistent with Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  However, the Board is reopening this claim 
for consideration on the merits and remanding for additional 
evidentiary development, so failure to comply with the 
specificity requirements of Kent is mooted.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Analysis:  The veteran filed his initial claim for a "back 
condition" in March 1966, some two months after service 
separation.  An April 1966 VA examination, which did not 
include a review of the claims folder (which at that time did 
not have complete service medical records), reflected a 
fairly comprehensive orthopedic examination which found 
essentially an entirely normal lumbar spine, with the notable 
exception of the X-ray study identification of a transitional 
lumbosacral vertebra with spondylolisthesis between L5 and S1 
(first to almost second degree).  The VA physician 
specifically identified this finding as a congenital defect.  
In June 1966, the RO denied the veteran's claim on the basis 
that the only identifiable disability was a congenital 
defect, which was consistent with VA laws and regulations 
then and at present.

The veteran applied to reopen this claim in January 2004, and 
submitted essentially cumulative argument with that which was 
on file at the time of the earlier prior final denial.  There 
were also more recent VA outpatient treatment records which 
contain very little information with respect to his 
lumbosacral spine, and certainly include no evidence or 
opinion about etiological origins.  

The veteran has noted that some years after service 
separation, he underwent multiple lumbar spine laminectomy 
and fusion surgery, but has said that those records are 
unavailable.  However, it is clear that the RO obtained 
additional service medical records subsequent to receipt of 
the veteran's substantive appeal, as discussed in a May 2007 
Supplemental Statement of the Case.  

In reviewing the evidence at the Board, all service medical 
records had been relocated to the envelope with the newly 
received service medical records, so there was no way for the 
Board to definitively identify which records were previously 
on file, and which records have been newly added to the file 
(although the service medical records include a package which 
has been stapled together and may constitute the newly 
received service medical records).  These records, however, 
do go into considerable more detail about the veteran's 
complaints of chronic back pain, note that he was 
hospitalized for complete bed rest, and also note the 
possibility of a narrowing at L5.  Notably, there does not 
appear to have been any X-ray studies taken during service of 
the veteran's lumbosacral spine.

Because additional original service medical records 
reflecting treatment for the veteran's low back and 
chronicity of the veteran's low back symptoms for a 
considerable portion of 1965, and because the two packages of 
service medical records were comingled, the Board finds that 
these new service medical records are certainly new and 
material to the veteran's claim, and will reopen that claim 
for consideration on the merits.

ORDER

New and material evidence having been received, the veteran's 
claim for service connection for a low back disability is 
reopened, and the appeal is granted to this extent only.


REMAND

It is certainly clear in the governing laws and regulations 
regarding awards of VA compensation that congenital defects 
are not considered diseases or injuries for VA compensation 
purposes.  However, in accordance with the seminal VA General 
Counsel opinion on this issue, a congenital defect may be 
granted service connection if such defect is subject to a 
superimposed disease or injury during military service.  
VAOPGCPREC 82-90.  

The veteran was apparently able to complete USMC basic 
training and several years of active duty without becoming 
symptomatic, but in January 1965 complained of two months' 
chronic low back pain with hip radiation to the outer aspect 
of the left thigh.  That record notes the precipitant factor 
of playing basketball, but the Board notes that at the time 
of the April 1966 VA examination only two months after 
separation, the veteran reported hurting the sacral region of 
his back while lifting a heavy pod (jet air starter) since 
July 1963.  

The service medical records note that the veteran was seen 
for his low back from January through October 1965, but there 
was no abnormality noted at the time of his December 1965 
separation examination.  Nonetheless, the veteran filed his 
initial claim for service connection for the low back shortly 
after service separation, but that April 1966 VA orthopedic 
examination did not identify any disability other than the 
congenital transitional lumbosacral vertebra with 
spondylolisthesis.  This evidence frankly does not support an 
award of service connection for the transitional vertebra in 
the absence of identifiable superimposed injury, but the 
Board will refer the veteran for a VA examination with a 
review of the complete claims folder because he has never 
been provided this opportunity in the past.

The veteran also reports that he underwent significant 
multiple lumbar laminectomy with fusion surgery only several 
years later in 1968 or 1969, and has received intermittent 
private treatment over the ensuing decades, but reported 
these records are unavailable.  The Board will request the 
veteran to redouble his efforts to again attempt to obtain 
any or all of these records as essential for a thorough 
review and evaluation of his claim.  Moreover, there is 
actually very little evidence regarding the current condition 
of the veteran's postoperative low back presently on file, 
and a current examination will also assist in identifying 
current disability in detail. 

For these reasons and bases, the claim is REMANDED to the RO 
for the following actions:

1.  Initially, the RO should provide the 
veteran with VCAA notice which 
specifically points out that his initial 
claim was denied because the only 
identifiable disability at the time of VA 
examination two months after service was 
a congenital transitional lumbosacral 
vertebra with first to second degree 
spondylolisthesis.  He must be informed 
that VA does not recognize congenital 
defects as disabilities for VA 
compensation purposes, and that the only 
exception to this general rule is if the 
evidence shows that this congenital 
defect was permanently increased in 
severity as a result of superimposed 
injury during service.  The evidence 
necessary, therefore, to substantiate his 
claim would be evidence that he indeed 
sustained superimposed injury to this 
congenital defect which resulted in a 
permanent increase in severity of that 
defect, and/or low back symptomotology.  
The veteran should again be requested to 
produce records of his post-service 
multilevel lumbar laminectomy and fusion 
surgery, and any and all treatment for 
his low back which he received at any 
time from service separation forward to 
present which is not already on file.  He 
must be provided with medical release 
forms to be properly completed in full 
and returned to the RO if he desires VA 
to assist him in the collection of any of 
this evidence.  He should also be 
requested to provide copies or properly 
completed medical release forms for any 
physical examinations for employment he 
may have undergone during the intervening 
decades (or for insurance or any other 
purposes).  The veteran should be 
provided an opportunity to respond and 
the RO should follow up in an attempt to 
collect any records for which the veteran 
returns properly completed medical 
release forms.  Any evidence obtained 
must be added to the claims folder.

2.  After completion of the above 
development, the veteran should be 
referred for a VA orthopedic examination.  
The claims folder must be made available 
to the physician for review in 
conjunction with the examination.  The 
orthopedist should take a detailed 
history from the veteran of his 
occupational and recreational pursuits in 
the years following service, including 
the question of whether he sustained any 
additional injuries to the low back 
following service separation.  The 
examination must include X-ray studies 
and must accurately access the current 
level of disability of the veteran's 
lumbar spine, and must also include a 
discussion of the findings of 
transitional vertebra with 
spondylolisthesis noted on VA examination 
and X-ray study conducted in April 1966.  
In additional to providing a complete 
assessment of current disability of the 
lumbar spine, the VA orthopedist is 
requested to conduct a careful review of 
the historical evidence on file 
(hopefully including additional treatment 
records which are not presently on file) 
for the purpose of providing a clinical 
opinion as to whether it is less, more, 
or equally likely that the veteran 
sustained a superimposed injury to the 
previously identified congenital defect 
of a transitional vertebra with 
spondylolisthesis during service which 
caused or contributed to cause current 
low back disability.  Any opinion 
provided must be accompanied by a 
detailed explanation of the reasons and 
bases supporting such opinion.  Again, 
the essential inquiry is whether the 
veteran sustained a superimposed injury 
to a congenital low back deformity during 
service which caused or contributed to 
his current level and degree of low back 
disability.

3.  After completing the above 
development, the RO should again address 
the claim.  The RO should note that in 
the case of congenital defects, which are 
not diseases or injuries for VA 
compensation purposes, there is no 
presumption of sound condition or 
presumption of aggravation applicable 
even though the veteran's service 
entrance examination is entirely negative 
in identifying such defect.  If the 
veteran had a congenital defect during 
service which became symptomatic on use 
but which was not the subject of a 
superimposed injury which clearly 
permanently increased the severity of the 
defect, then an award of service 
connection would not be warranted.  
Conversely, if a superimposed injury did 
permanently increase the severity of the 
congenital defect, then an award of 
service connection would be warranted to 
the extent of the increase in severity.  
If the decision is not to the veteran's 
and representative's satisfaction, they 
must be provided with a Supplemental 
Statement of the Case which includes a 
discussion of the development requested 
in this remand, and provided an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with appellate procedures.  
The veteran need do nothing until further 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


